internal_revenue_service number release date index number ------------------------- -------------------------------- ----------------------------------- in re -------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc intl b02 plr-124178-09 date date legend taxpayer subsidiary cfc cfc cfc de de de de de country country country country country business a ------------------------- ------------------------------ ----------------------------------------------- ------------------------------------------------------- -------------------------------------- ---------------------------------------------- -------------------------------------------- ------------------------------ ------------------------------------------------------------ ---------------------------------------------------------- --------------- ---------------------- --------------------- ------------------------------------ ------------ -------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- year dear -------- ------------ ------- this letter responds to your date letter in which you requested rulings under sec_954 of the internal_revenue_code_of_1986 as amended the code and treasury regulations issued thereunder in particular you requested rulings under temp sec_1_954-3t b and sec_1_954-3 on the application of the manufacturing_branch rule to an arrangement involving multiple manufacturing and sales branches the information submitted in that letter is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-124178-09 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is a us corporation and the parent of an affiliated_group filing a consolidated federal tax_return it and its foreign subsidiaries are engaged in business a taxpayer and its foreign subsidiaries’ tax_year ends on july taxpayer wholly owns the stock of subsidiary which wholly owns the stock of cfc cfc wholly owns the stock of cfc which wholly owns the stock of cfc cfc cfc and cfc are all controlled_foreign_corporations cfc as defined in sec_957 of the code cfc incorporated in country owns five disregarded entities de de de de and de all of these disregarded entities have made valid elections to be disregarded from their owner under sec_301_7701-3 of the code cfc does not conduct manufacturing activity within the meaning of sec_1 a i in country however cfc does conduct manufacturing activity by or through its branches and similar establishments located outside country de is located in country de granted de a royalty-bearing non- exclusive worldwide non-assignable limited license to commercially exploit intangible_property de is located in country and it is engaged in sales activities sales-order processing and management customer support marketing and supervision of sales and distribution functions on a worldwide basis de is the principal in a number of contracts with unrelated corporations that are contract manufacturers cms these cms manufacture products for de within the meaning of sec_1 a ii and iii using intangible_property rights licensed to the cms by de for this purpose de then sells these products to taxpayer and unrelated persons neither de nor its employees engage in manufacturing within the meaning of sec_1_954-3 or iii however de 2’s employees perform certain activities listed under sec_1_954-3 with respect to the products it sells additionally de has a unilateral advance_pricing_agreement with the taxing authorities in country that provides the transfer_pricing_methodology to be used in year and beyond to allocate profits to de with respect to functions performed risks undertaken and activities carried out de is located in country and it engages in activities such as sales-order processing and management customer support marketing and sales activities and general supervision of sales and distribution functions worldwide de buys certain products from de in transactions recognized as sales for country and country tax purposes de then resells these products to its own customers neither de nor its employees engage in manufacturing within the meaning of sec_1 a i additionally de has a unilateral advance_pricing_agreement with the taxing plr-124178-09 authorities in country that provides the transfer_pricing_methodology to be used in year and beyond to allocate profits to de with respect to its functions performed risks undertaken and activities carried out de and de are located in country and their employees perform certain activities listed under sec_1_954-3 with respect to products sold by de and de de and de are under the laws of country subject_to an income_tax on their earnings and they are also subject_to a business tax and a value added tax imposed under the laws of country the facts and circumstances evince that cfc makes a substantial contribution as defined under sec_1_954-3 through the activities of its employees however it is not yet clear whether de de or de make a predominant contribution as defined in temp sec_1_954-3t b ii c to the manufacture of products to which they each make a contribution under sec_1_954-3 ruling requested taxpayer requests a ruling under sec_954 and the treasury regulations issued thereunder specifically taxpayer requests a ruling on the application of the manufacturing_branch rule to an arrangement involving multiple manufacturing and sales branches under temp sec_1_954-3t b and sec_1_954-3 in particular taxpayer asks for clarification on the proper method for computing tax disparity between the effective rate_of_tax and the hypothetical rate_of_tax under the tax_rate_disparity_test contained in sec_1_954-3 and on the treatment of the sales branch as a separate corporation if tax_rate disparity exists law sub sec_954 of the code and the treasury regulations issued thereunder in part define foreign_base_company_sales_income fbcsi of a cfc as income whether in the form of profits commissions fees or otherwise derived in connection with the purchase of personal_property from a related_person and its sale to any person or the sale of personal_property to any person on behalf of a related_person where a the property that is purchased or in the case of property sold on behalf of a related_person the property that is sold is manufactured produced grown or extracted outside the country under the laws of which the cfc is created or organized ie outside the cfc’s home_country and b the property is sold for use consumption or disposition outside such foreign_country sec_1_954-3 provides in relevant part that fbcsi does not include income of a cfc derived in connection with the sale of personal_property manufactured produced or constructed by such corporation a cfc will have plr-124178-09 manufactured produced or constructed personal_property that the corporation sells only if such corporation satisfies the provisions of sec_1_954-3 - a iii or -3 a iv through the activities of its employees defined in sec_31_3121_d_-1 with respect to such property sec_1_954-3 provides that if personal_property is substantially transformed prior to sale then that property will be treated as having been manufactured sec_1_954-3 provides that if the personal_property is a component of property that is sold and the selling corporation’s involvement is substantial and generally considered to constitute manufacturing then the personal_property sold will be considered to have been manufactured additionally sec_1_954-3 provides a safe_harbor that allows the purchased property to be considered to have been manufactured so long as the selling corporation’s conversion costs with respect to such property account for percent or more of the total cost_of_goods_sold sec_1_954-3 provides that an item of personal_property is considered to be manufactured by a cfc if its employees make a substantial contribution to the manufacture of the item and the item would be considered manufactured produced or constructed under the principles of sec_1 a ii or -3 a iii prior to sale by the cfc had all of the manufacturing producing and constructing activities undertaken with respect to that property been undertaken by the cfc through its employees temp sec_1_954-3t b ii a provides in general that if a cfc carries on manufacturing producing constructing growing or extracting activities by or through a branch_or_similar_establishment located outside the country under the laws of which such corporation is created or organized and the use of the branch_or_similar_establishment for such activities with respect to personal_property purchased or sold by or through the remainder of the cfc has substantially the same tax effect as if the branch_or_similar_establishment were a wholly owned subsidiary_corporation of such cfc then the branch_or_similar_establishment and the remainder of the cfc will be treated as separate corporations for purposes of determining fbcsi of such corporation further the provisions of temp sec_1_954-3t b ii and sec_1_954-3 apply only if the cfc including any of its branches or similar establishments manufactures produces or constructs such personal_property within the meaning of sec_1_954-3 sec_1_954-3 provides a tax_rate_disparity_test to determine whether a manufacturing_branch or a similar establishment should be treated as a separate corporation the determination as to whether such use of the branch_or_similar_establishment has substantially the same tax effect as if the branch_or_similar_establishment were a wholly owned subsidiary_corporation of the cfc shall be made by allocating to the remainder of such cfc only that income derived by the remainder plr-124178-09 of such corporation which when the special rules of subparagraph i of this paragraph are applied is described in paragraph a of this section but determined without applying subparagraphs and of such paragraph the use of the branch_or_similar_establishment for such activities will be considered to have substantially the same tax effect as if it were a wholly owned subsidiary_corporation of the cfc if income allocated to the remainder of the cfc under the immediately preceding sentence is by statute treaty obligation or otherwise taxed in the year when earned at an effective rate_of_tax that is less than percent of and at least percentage points less than the effective rate_of_tax which would apply to such income under the laws of the country in which the branch_or_similar_establishment is located if under the laws of such country the entire income of the cfc were considered derived by such corporation from sources within such country from doing business through a permanent_establishment therein received in such country and allocable to such permanent_establishment and the corporation were created or organized under the laws of and managed and controlled in such country therefore in a case which a cfc conducts manufacturing activities through a branch or a similar establishment located outside the cfc’s country of incorporation and conducts selling activities through the remainder of the cfc the tax_rate_disparity_test compares the effective_tax_rate that applies to the fbcsi against the effective_tax_rate that would hypothetically apply to such fbcsi under the laws of the country in which the manufacturing_branch or similar establishment is located for purposes of the tax_rate_disparity_test the effective_tax_rate is compared to the hypothetical_effective_tax_rate by comparing the actual amount of tax that would be paid on the fbcsi in each jurisdiction therefore it is necessary to determine the amount of taxable fbcsi under the principles of local law in each jurisdiction in order to compare the tax_rates on that income temp sec_1_954-3t b ii c provides that if with respect to personal_property manufactured by or through a branch outside a cfc’s home_country selling activities are carried on by or through one or more branches located outside such country then sec_1_954-3 shall be applied separately to the fbcsi derived by each such selling branch by treating each such selling branch_or_similar_establishment as through it alone were the remainder of the cfc temp sec_1_954-3t b ii c gives detailed rules for determining the location of manufacture for purposes of applying the tax_rate_disparity_test in sec_1 b ii b if more than one branch of a cfc or one or more branches and the remainder of the cfc each engage in manufacturing producing or constructing activities with respect to the same item of personal_property that is then sold by the cfc temp sec_1_954-3t b ii c ii and iii give rules for plr-124178-09 determining the location of manufacture if either a more than one branch or one or more branches and the remainder of the cfc each independently satisfies sec_1_954-3 with respect to an item of personal_property or b none of the branches or the remainder of the cfc independently satisfies sec_1 a i with respect to an item of personal_property but the cfc as a whole makes a substantial contribution to the manufacture of that property within the meaning of sec_1_954-3 respectively because the tax_rate_disparity_test is a comparison between an actual rate and a single hypothetical rate each of these rules determines a single location of manufacture for purposes of computing the hypothetical rate sec_1_954-3 provides special rules for purposes of determining whether the use of a branch that is treated as a separate corporation has substantially the same tax effect as if the branch were a wholly owned subsidiary_corporation of a cfc in particular sec_1_954-3 provides that tax determinations shall be made by taking into account only the income war profits excess profits or similar tax laws or absence of such laws of the countries involved sec_1_954-3 and temp sec_1_954-3t b ii provide rules for determining whether a branch or the remainder of a cfc has fbcsi once it has been determined under sec_1_954-3 or temp sec_1_954-3t b that a branch and the remainder of the cfc are to be treated as separate corporations temp sec_1_954-3t b ii a provides that the branch_or_similar_establishment will be treated as a wholly owned subsidiary_corporation of the cfc and such branch_or_similar_establishment will be deemed to be incorporated in the country in which it is located sec_1_954-3 provides that purchasing or selling activities performed by or through the branch_or_similar_establishment with respect to personal_property shall be treated as performed on behalf of the cfc sec_1_954-3 provides that a branch_or_similar_establishment of a cfc and the remainder of such corporation shall be treated as separate corporations under this paragraph solely for purposes of determining the fbcsi of each such corporation temp sec_1_954-3t b ii c provides that for the purposes of applying paragraph b i b or ii b of this section the branch or remainder of the cfc that makes the predominant amount of the cfc’s substantial contribution with respect to its manufacture of property will be the location of manufacturing with respect to that property analysis plr-124178-09 under temp sec_1_954-3t b ii a the provisions of the manufacturing_branch rule in temp sec_1_954-3t b ii apply because cfc manufactures produces or constructs the products it sells and it carries on manufacturing or producing activities by or through one or more branches or similar establishments located outside country cfc sells products by or through de and de which are branches of cfc with respect to these selling activities the location of manufacture must be determined under the rules of temp sec_1_954-3t b ii c ii and - 3t b ii c iii this determination involves applying the tax_rate_disparity_test between the location where each item of personal_property is manufactured and the location of the branch selling the personal_property once the location of manufacture is determined for sales of products by a sales branch the tax_rate_disparity_test in sec_1_954-3 must be applied to determine whether or not the use of the manufacturing_branch ie the location of manufacture has substantially the same tax effect as if the manufacturing_branch and sales branch were wholly owned subsidiary corporations of cfc the tax_rate_disparity_test in sec_1_954-3 involves determining an effective_tax_rate for the sales branch de or de and a hypothetical_effective_tax_rate for the location of manufacture this requires determining the amount of fbcsi and then the tax_rate applied to such fbcsi sec_1_954-3 provides that tax determinations shall be made by taking into account only the income war profits excess profits or similar tax laws or the absence of such laws of the countries involved country or country respectively for sales branches de or de country for de if it is the location of manufacture of products sold through de country for de or de if either is the location of manufacture of products sold through de or de neither the business tax nor any value added tax imposed under the laws of country are imposed under the income war profits excess profits or similar tax laws of country accordingly business tax and value added tax imposed under the laws of country are irrelevant and not taken into consideration for purposes of determining the hypothetical_effective_tax_rate in the tax_rate_disparity_test accordingly the following is held for year and subsequent taxable years to the extent the underlying facts representations and law do not materially change with regard to de first for purposes of applying the tax_rate_disparity_test in sec_1_954-3 to de with respect to de 2’s sales of products the determination of fbcsi and the effective rates of tax applied thereto are determined solely under country tax law principles as and to the extent modified by the country advance_pricing_agreement second pursuant to sec_1_954-3 only country income taxes paid_by de are taken into account any country taxes that are not imposed under the income war profits excess profits or similar tax laws of country are not taken into account third if there is tax disparity between de and a manufacturing_branch whose products de sells then solely for purposes of determining fbcsi the manufacturing_branch will be treated as a separate corporation plr-124178-09 organized in the jurisdiction where it is located and de will be treated as a separate corporation organized in the jurisdiction where it is located country temp sec_1_954-3t b ii c 954-3t b ii a and sec_1_954-3 further for purposes of determining fbcsi de2 will be treated as the remainder of the corporation and will be treated as selling on behalf of the manufacturing_branch that is treated as a separate corporation temp sec_1_954-3t b ii c and 954-3t b ii c with regard to de first for purposes of applying the tax_rate_disparity_test in sec_1_954-3 to de with respect to de 3’s sales of products the determination of fbcsi and the effective rates of tax applied thereto are determined solely under country tax law principles as and to the extent modified by the country advance_pricing_agreement second pursuant to sec_1_954-3 only country income taxes paid_by de are taken into account any country taxes that are not imposed under the income war profits excess profits or similar tax laws of country are not taken into account third if there is tax disparity between de and a manufacturing_branch whose products de sells then solely for purposes of determining fbcsi the manufacturing_branch will be treated as a separate corporation organized in the jurisdiction where it is located and de will be treated as a separate corporation organized in the jurisdiction where it is located country temp sec_1_954-3t b ii c 954-3t b ii a and sec_1_954-3 further for purposes of determining fbcsi de will be treated as the remainder of the corporation and will be treated as selling on behalf of the manufacturing_branch that is treated as a separate corporation temp sec_1_954-3t b ii c and 954-3t b ii c regarding de de and de for purposes of applying the tax_rate_disparity_test in sec_1_954-3 in the event de or de or de is held to be the location of manufacture with respect to products sold by or through branches of cfc the hypothetical_effective_tax_rate is determined solely under the tax law principles of the country in which that branch is located ie country if branch is the location of manufacture or country if de or de is the location of manufacture second pursuant to sec_1_954-3 only country income taxes are taken into account any country taxes that are not imposed under the income war profits excess profits or similar tax laws of country are not taken into account except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-124178-09 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being provided to your authorized representative sincerely ethan a atticks senior technical reviewer international
